The court finds, that the expenditures set forth in Exhibit A, which were the basis for the issue of the stock, authorization of which was prayed for in the application, and which was allowed by the order of the commission, under Section 614-53, which provides that a public utility or railroad when authorized by order of the commission may issue stocks, etc., “when necessary for the acquisition of property, the construction, completion, extension or improvement of its facilities or for the improvement or maintenance of its service, or for the reorganization or readjustment of its indebtedness and capitalization, or for the discharge of lawful refunding of its obligations, or for the reimbursement of moneys actually expended from income or from any other moneys in the treasury of *450the public-utility or railroad not secured or obtained from the issue of stocks, bonds, notes or other evidences of indebtedness of such public utility or railroad within five years next prior to the filing of an application therefor as herein provided, or for any of the aforesaid purposes” were not expenditures for the acquisition of property or for any of the other purposes mentioned in the section referred to, and, therefore, are not such expenditures as are authorized to be capitalized. .
It is, therefore, ordered and adjudged that the order of the commission be, and the same is hereby, reversed.

Order reversed.

Nichols, C. J., Jones, Matthias, Johnson, Donahue and Wanamaker, JJ., concur.
Robinson, J.,' not participating.